Exhibit 10.10

2012 AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS 2012 AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered
into as of the 25th day of January, 2012, by and among Heritage Bankshares,
Inc., a Virginia corporation (hereinafter referred to as “Bankshares”), Heritage
Bank, a Virginia corporation (the “Bank”), and Michael S. Ives (the
“Executive”), and replaces and supersedes in its entirety the prior employment
agreement among Bankshares, the Bank and the Executive, dated February 7, 2005,
as subsequently amended.

RECITALS

Bankshares desires to employ Executive on the terms and conditions set forth
herein, and Executive desires to be employed under the terms and conditions of
this Agreement.

NOW, THEREFORE, in consideration of the mutual promises of the parties hereto
and for other good and valuable consideration, the receipt and adequacy whereof
each party hereby acknowledges, Bankshares and Executive hereby agree as
follows:

1. DEFINITIONS: Except as otherwise expressly provided in this Agreement, the
following terms shall have the following meanings for all purposes of this
Agreement:

(a) Accounting Firm means Bankshares’ independent accounting firm immediately
prior to a Change of Control or otherwise approved by Bankshares under
Section 10(d) below.

(b) Base Salary means the annual compensation specified in Section 4 below.

(c) Cause means any of the reasons listed in Section 9(d) below for which this
Agreement may be terminated or Executive may be discharged prior to the end of
the Term hereof.

(d) Change of Control means a change in the ownership or effective control of
Bankshares or in the ownership of a substantial portion of the assets of
Bankshares and shall be deemed to have occurred upon the occurrence of any of
the following events.

(i) The acquisition by any “person” or “group” (as defined in or pursuant to
Sections 13(d) and 14(d) of the Exchange Act) (other than Bankshares, any
Subsidiary or any Bankshares or Subsidiary’s employee benefit plan), directly or
indirectly, as “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act) of securities of Bankshares representing thirty-five percent (35%) or more
of either the then outstanding shares or the combined voting power of the then
outstanding securities of Bankshares, but excluding for this purpose any such
acquisition by any corporation with respect to which, following the acquisition,
the outstanding common stock of Bankshares immediately prior thereto continues
to represent (either by remaining outstanding or being converted into



--------------------------------------------------------------------------------

common stock of the surviving entity or a parent or affiliate thereof) more than
fifty percent (50%) of the outstanding common stock of Bankshares or such
surviving entity or a parent or affiliate thereof outstanding immediately after
the acquisition;

(ii) Either a majority of the directors of Bankshares elected at Bankshares’
annual stockholders meeting shall have been nominated for election other than by
or at the direction of the “incumbent directors” of Bankshares, or the
“incumbent directors” shall cease to constitute a majority of the directors of
Bankshares. The term “incumbent director” shall mean any director who was a
director of Bankshares on the date of this Agreement and any individual who
becomes a director of Bankshares subsequent to the date of this Agreement and
who is elected or nominated by or at the direction of at least two-thirds of the
then incumbent directors;

(iii) The shareholders of Bankshares approve (x) a merger, consolidation or
other business combination of Bankshares with any other “person” or “group” (as
defined in or pursuant to Sections 13(d) and 14(d) of the 1934 Act) or affiliate
thereof, other than a merger or consolidation that would result in the
outstanding common stock of Bankshares immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into common
stock of the surviving entity or a parent or affiliate thereof) more than fifty
percent (50%) of the outstanding common stock of Bankshares or such surviving
entity or a parent or affiliate thereof outstanding immediately after such
merger, consolidation or other business combination, or (y) a plan of complete
liquidation of Bankshares or an agreement for the sale or disposition by
Bankshares of all or substantially all of Bankshares’ assets;

(iv) A Change of Control as defined in Section 280G of the Code; or

(v) Any other event or circumstance which is not covered by the foregoing
subsections but which the Board of Directors of Bankshares determines to affect
control of Bankshares and with respect to which the Board of Directors adopts a
resolution that the event or circumstance constitutes a Change of Control for
purposes of this Agreement.

The date of a Change of Control described herein is the date on which an event
described above in this Section 1(d) occurs.

Notwithstanding the foregoing, a Change in Control shall be deemed to occur
under the this Agreement only to the extent any triggering business transaction
constitutes a change in the ownership or effective control of Bankshares, or in
the ownership of a substantial portion of the assets of Bankshares, as
determined under Code Section 409A and Treasury Regulations issued thereunder
from time to time.

(e) Code means the Internal Revenue Code of 1986, as amended.

(f) Exchange Act means the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

(g) Excise Tax means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to that tax.

(h) Good reason means the occurrence of any of the conditions listed in
Section 9(f) below which is followed by the resignation of Executive within
twelve (12) months after such occurrence.

(i) Gross-Up Payment means an amount paid to Executive with respect to the
Excise Tax pursuant to Section 10(f).

(j) Health Coverage Continuation means continuation of Executive’s health
insurance benefits coverage as described in Section 7 below and to the extent
provided in Section 9 below until Executive attains age sixty-five (65). This
Health Coverage Continuation is subject to Executive’s payment of the cost of
coverage at the rate that is in effect from time to time for continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), or if greater, the rate charged for Executive’s coverage
under any applicable insurance policy. Bankshares shall use its best efforts to
continue Executive’s health insurance coverage, including, but not limited to,
creating a new class of covered employees, consultants or retirees which
includes the Executive, but in its efforts, Bankshares shall not be required to
extend coverage to employees (other than Executive) who have terminated
employment with Bankshares or any Subsidiary.

(k) Payment means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
Executive, whether paid or payable pursuant to this Agreement or otherwise
pursuant to any plan, agreement or understanding between Executive and
Bankshares.

(l) Protected Customer shall mean any person, business or entity who or which:

(i) Was known by Executive to have purchased products or services from
Bankshares, the Bank or any Subsidiary other than the Bank during the two-year
period immediately preceding Executive’s last day of employment with the Bank;
or

(ii) Purchased products or services from Bankshares, the Bank or any Subsidiary
other than the Bank during the two-year period immediately preceding Executive’s
last day of employment with the Bank, and about whom Executive had access to
confidential or proprietary information during this period; or

(iii) Was known by Executive to have received (during the one-year period prior
to Executive’s last day of employment with the Bank) but not yet acted upon a
proposal by Bankshares, the Bank or any Subsidiary other than the Bank for the
purchase of products or performance of services.

 

3



--------------------------------------------------------------------------------

(m) Resignation for good reason means resignation by Executive in accordance
with the provisions of Section 9(f) below.

(n) Restricted Period means the Term of this Agreement and the period thereafter
ending on the later of (1) twelve (12) months after Executive’s resignation or
other voluntary termination of employment pursuant to Section 9(c) below or
Executive’s termination for cause pursuant to Section 9(d) below; or (2) the end
of any period during which Executive’s Base Salary is continued after his
termination of employment with Bankshares.

(o) Severance pay means an amount paid to Executive pursuant to Section 10(a) in
the event he is terminated without cause following a Change of Control or
resigns for good reason following a Change of Control.

(p) Subsidiary means any entity at least a majority of the outstanding equity
interests of which are owned by Bankshares, either directly or through one or
more other Subsidiaries, and any other entity controlled, directly or
indirectly, by Bankshares or any other Subsidiary, including, but not limited
to, the Bank.

(q) Term means the term of this Agreement specified in Section 3 below, and all
renewals and extensions thereof.

(r) Termination for cause means discharge of Executive prior to the end of the
Term in accordance with the provisions of Section 9(d) below for any of the
reasons listed therein.

(s) Termination without cause means discharge of Executive prior to the end of
the Term in accordance with the provisions of Section 9(e) below.

2. EMPLOYMENT:

(a) During the Term, Executive shall be employed as the President and Chief
Executive Officer of Bankshares and the Bank and shall perform such services for
Bankshares and/or one or more Subsidiaries as may be assigned to Executive by
Bankshares from time to time upon the terms and conditions hereinafter set
forth. Executive’s services shall be rendered in a chief executive capacity and
shall be of the type for which Executive is suited by background and training.
Executive’s duties shall include Executive’s serving as a director of Bankshares
and the Bank for which Executive shall not be compensated except pursuant to
Executive’s compensation under this Agreement. Executive agrees that, during the
Term of Executive’s employment under this Agreement, he will devote his full
business time and energy to the business, affairs and interests of Bankshares
and serve diligently and to the best of his ability. Executive may serve as a
director, trustee or officer of other corporations and entities, including
without limitation charitable organizations, and engage in other activities
(including without limitation service with the Virginia Bankers Association) to
the extent those activities and services do not inhibit the performance of
Executive’s duties hereunder or conflict with the business of Bankshares or any
Subsidiary or any other affiliate of Bankshares or a Subsidiary.

 

4



--------------------------------------------------------------------------------

(b) References in this Agreement to services rendered for Bankshares and
compensation, benefits, indemnification and liability insurance payable or
provided by Bankshares shall include services rendered for and compensation,
benefits, indemnification and liability insurance payable or provided by any
Subsidiary, and references in this Agreement to “Bankshares” shall mean and
refer to each “Subsidiary” for which Executive performs services, as the context
may require.

3. TERM: The Term of this Agreement shall begin on the date of this Agreement
and end on January 31, 2018.

4. BASE SALARY: Executive shall receive Base Salary at the rate of $400,000 per
year for each calendar year of the Term, pro rated for any partial years. Base
Salary shall be payable in substantially equal installments no less frequently
than monthly (less any amounts withheld as required by law or pursuant to any
benefits plan).

5. ANNUAL INCENTIVE BONUS: Executive shall have the opportunity to earn an
annual incentive bonus during each calendar year in the Term. Executive’s bonus,
if any, shall be based upon Executive’s performance during the applicable year
as determined by the Board of Directors of Bankshares in its sole discretion on
the basis of such performance factors as it deems appropriate, and any such
bonus shall be no greater than 35% of Executive’s Base Salary paid during the
applicable year. The annual incentive bonus, if any, shall be paid to the
Executive in a single lump sum no later than March 15th of the calendar year
following the applicable performance year, subject to applicable tax
withholding.

6. RESTRICTED STOCK AWARD: Pursuant to Bankshares’ 2006 Equity Incentive Plan,
Bankshares shall award to Executive a total of 16,100 shares of restricted
Bankshares’ common stock, effective February 1, 2012. Bankshares and Executive
shall enter into a restricted stock award agreement containing the material
terms and conditions that govern such restricted stock award, including, but not
limited to, the vesting schedule for such shares of restricted stock.

7. OTHER BENEFITS AND REIMBURSEMENTS: During the Term of employment under this
Agreement, Executive shall participate or be entitled to participate in any
pension, group insurance, hospitalization, incentive or deferred compensation
and other benefit or compensation plans of Bankshares presently in effect or
hereafter adopted and generally available to all employees of senior executive
status; provided, that Executive’s eligibility for any annual incentive bonus
shall be governed by Section 5 above, and Executive’s restricted stock award
referenced above in Section 6 shall be governed by the 2006 Equity Incentive
Plan and Executive’s restricted stock award agreement. Executive shall also be
entitled to any additional compensation, benefits or perquisites, if any, that
may be provided specifically to or for Executive by Bankshares from time to
time. During the Term, to the extent that Executive’s expenditures are
substantiated by Executive as required

 

5



--------------------------------------------------------------------------------

by corporate policies, Executive shall be reimbursed promptly for all
expenditures (including travel, entertainment, parking and business meetings)
made in pursuance and furtherance of the business and good will of Bankshares.
Bankshares acknowledges that Executive’s principal duties include his serving as
the face of Bankshares and its Subsidiaries to the community, and thus that
Executive can be anticipated to incur and shall be reimbursed for substantial
expenditures arising from Executive’s marketing efforts. Bankshares further
acknowledges that Executive’s civic involvement is of importance to its business
and goodwill. Executive may employ Bankshares’ property, materials and personnel
in community, cultural and similar matters, and in addition, in incidental
private personal matters, subject in all cases to any reasonable limitations
that the Board of Directors of Bankshares may prescribe. Without limiting the
foregoing, Executive shall be entitled to the following benefits and
perquisites:

(a)(i) Executive shall be entitled to six (6) weeks paid vacation per year, and
Executive may accrue and carry over unused vacation time from year to year
during the Term. Executive may accelerate one (1) week of paid vacation to a
year from the next following year. Executive shall be paid for his accrued and
unused vacation time upon termination of employment for any reason.

(ii) Executive shall accrue sick leave at the rate of 1.5 days of sick leave per
month worked during the Term of this Agreement. Executive may carry over unused
sick leave from year to year during the Term. Executive shall be paid for his
accrued and unused sick leave upon termination of employment for any reason.

(iii) The parties acknowledge and agree that, in addition to the vacation time
and sick leave that Executive will accrue during the Term of this Agreement,
Executive’s accrued and unused vacation time and sick leave on Bankshares’
applicable books/records as of the date of this Agreement shall remain on such
books/records and shall be available for use by Executive until it is used by or
otherwise paid out to Executive in accordance with the terms of this Agreement.

(b) During the Term, Bankshares shall provide Executive with (1) a $500 monthly
automobile allowance; (2) payment of Executive’s membership dues at the Town
Point Club and at the Town Center City Club; and (3) a personal laptop computer
for his exclusive use.

(c) Executive’s reasonable expenses for attendance at meetings of the Virginia
Bankers’ Association and similar trade groups shall be reimbursed by Bankshares.
Executive’s time and attendance at any such meetings and at functions promoted
or sponsored by other civic endeavors as are approved by Bankshares’ Board of
Directors, shall be considered as performance of the Executive’s duties and
shall not be treated as a use of Executive’s vacation time, even if such
meetings or functions span multiple days and are held in locations outside of
South Hampton Roads.

 

6



--------------------------------------------------------------------------------

(d) Executive shall be provided the services of an Executive Assistant. The
duties of the Executive Assistant shall include assisting the Executive with his
duties as Chief Executive Officer, President and Director, his charitable and
civic obligations, and incidental personal items.

8. INDEMNIFICATION:

(a) Bankshares, the Bank and any Subsidiary other than the Bank for which
Executive provides services shall indemnify and hold Executive harmless from and
against all liability and expense resulting from (1) all acts or omissions of
Executive while acting in the capacity of a director, officer, trustee, or
fiduciary and/or employee of Bankshares, the Bank and any such Subsidiary during
Executive’s employment as such director, officer, and/or employee and (2) acts
or omissions of Bankshares, the Bank and any such Subsidiary occurring or
alleged to have occurred during or prior to Executive’s employment, on terms and
conditions no less favorable to Executive than the terms and conditions
providing for indemnification of officers and directors under the Articles or
Certificate of Incorporation and the Bylaws of Bankshares, the Bank and each
such Subsidiary as in effect on the date of this Agreement. If the Articles or
Certificate of Incorporation or the Bylaws of Bankshares, the Bank and/or any
such Subsidiary are hereafter amended to provide officers and directors with
broader or greater rights of indemnification, Bankshares, the Bank and each such
Subsidiary acknowledge and agree that Executive shall be indemnified and held
harmless under such broader or greater rights of indemnification and, further,
that in no event shall Executive be entitled to any lesser rights of
indemnification than would be available to Executive under such Articles or
Certificate of Incorporation and/or Bylaws on the date of this Agreement.

(b) To the maximum extent permitted by applicable law as in effect on the date
of this Agreement and without abridging or limiting the right of indemnification
provided under Section 8(a) above, Bankshares, the Bank and each Subsidiary
other than the Bank for which Executive provides services shall indemnify and
hold Executive harmless from and against all liability and expense resulting
from (1) all acts or omissions of Executive while acting in the capacity of a
director, officer, trustee, fiduciary and/or employee of Bankshares, the Bank
and any such Subsidiary during Executive’s employment as such officer and
director and (2) acts or omissions of Bankshares, the Bank and any such
Subsidiary occurring or alleged to have occurred during or prior to Executive’s
employment.

(c) If applicable laws relating to the indemnification of officers and directors
(including, without limitation, the rules and regulations of the appropriate
primary federal or state banking agency for Bankshares, the Bank and any
Subsidiary other than the Bank for which Executive provides services) are
hereafter amended to provide officers and directors with broader or greater
rights of indemnification than is provided under Section 8(a) or Section 8(b)
above, Bankshares, the Bank and each Subsidiary other than the Bank for which
Executive provides services acknowledge and agree that Executive shall be
indemnified and held harmless under such broader or greater rights of
indemnification and, further, that in no event shall Executive be entitled to
any lesser rights of indemnification

 

7



--------------------------------------------------------------------------------

than are presently available to Executive under Section 8(a) or Section 8(b)
above on the date of this Agreement. Bankshares, the Bank and Executive further
acknowledge and agree that it is the intention of the parties that Executive
shall be entitled to indemnification as set forth under Section 8(a) and
Section 8(b) above to the greatest extent possible under either the Articles or
Certificate of Incorporation and the Bylaws of Bankshares, the Bank and each
Subsidiary other than the Bank for which Executive performs services or
applicable law as in effect on the date of this Agreement or as hereafter
amended from time to time to provide broader or greater rights of
indemnification.

(d) The Bank shall carry Directors and Officers Liability Insurance in such
amounts as the Bank in its discretion deems appropriate, and any payments made
under such policy to Executive or on Executive’s behalf shall be offset against
the indemnification obligation set forth in Section 8(a), Section 8(b) and
Section 8(c) above.

(e) Notwithstanding the foregoing, (1) the indemnification provided by
Section 8(a), Section 8(b) and Section 8(c) above shall not apply, and Executive
shall not be indemnified, with respect to any acts or omissions which constitute
wanton or willful misconduct or willful gross negligence; and (2) the indemnity
obligation set forth in this Section 8 shall be subject to the prohibitions and
limitations established by applicable law and as set forth in applicable
regulations adopted by any federal or state bank regulatory agency having
jurisdiction over Bankshares, the Bank or any Subsidiary other than the Bank for
which Executive performs services.

(f) The provisions of this Section 8 shall survive termination of this
Agreement.

9. TERMINATION: Executive’s employment under this Agreement may be terminated
under any of the following conditions.

(a) Disability: If Executive is unable to perform the essential functions of
Executive’s job (as described in this Agreement) on a full-time basis for a
period of six (6) consecutive months (or for such shorter period ending with
Executive’s eligibility for and receipt of long-term disability benefits under
an insurance policy or employee benefit plan provided or made available to
Executive by Bankshares) by reason of illness or other physical or mental
disability, Bankshares shall have the right to terminate Executive’s employment
under this Agreement by giving Executive thirty (30) days written notice
thereof. If Executive’s employment is so terminated, Executive shall be paid any
salary and benefits to which Executive may be entitled until the end of the
payroll period in which the date of termination occurs, and thereafter,
Bankshares shall have no further obligation for additional compensation and
benefits under this Agreement, except that Executive shall be entitled to Health
Coverage Continuation and to payment for accrued and unused vacation and sick
leave. A condition of disability shall be determined by the Board of Directors
of Bankshares on the basis of competent evidence. A written opinion of a
licensed physician certified in his field of specialization and acceptable to
the Board, or Executive’s entitlement to or receipt of long-term disability
benefits under any insurance policy or employee benefit plan provided or made
available to Executive by Bankshares or under Federal Social Security law, shall
be conclusive evidence of disability.

 

8



--------------------------------------------------------------------------------

(b) Death: In the event of Executive’s death during the Term of this Agreement,
Executive’s estate, legal representatives or named beneficiaries (as directed by
Executive in writing) shall be paid compensation at the rate in effect at the
time of Executive’s death for a period of one (1) month after the date of
Executive’s death and shall be paid for accrued and unused vacation and sick
leave. Such additional compensation and accrued and unused leave payments shall
be made in a single lump sum within 30 days from Executive’s date of death.

(c) Resignation By Executive: If Executive resigns or voluntarily leaves the
employ of Bankshares, other than under circumstances treated as resignation for
good reason, then Executive shall be in breach of this Agreement and, without
limiting the generality of the foregoing, the obligations of Bankshares to
Executive shall terminate, except for the obligation to pay any accrued and
unpaid salary, vacation and sick leave as of the date of such resignation and to
provide Health Coverage Continuation. Notwithstanding the preceding sentence, if
Executive resigns or voluntarily leaves the employ of Bankshares after attaining
age fifty-five (55) and having provided Bankshares not less than ninety
(90) days written notice thereof, other than under circumstances treated as
resignation for good reason, Executive shall not be in breach of this Agreement,
and Bankshares shall have no further obligation for additional compensation and
benefits under this Agreement, except that Executive shall be entitled to Health
Coverage Continuation and to payment for accrued and unused vacation and sick
leave.

(d) Termination For Cause: The Board of Directors of Bankshares may, in its sole
discretion and after compliance with the notice and hearing procedures contained
in this Section 9(d), terminate Executive’s employment for breach upon the
occurrence of any of the following:

(i) Continued and willful neglect by Executive of Executive’s duties for or on
behalf of Bankshares or any of its Subsidiaries;

(ii) Executive’s willful disregard of the directions of Bankshares’ Board of
Directors in a matter material to the operations of Bankshares;

(iii) Willful misconduct of Executive in connection with the performance of any
of Executive’s duties, including, by way of example, but not limitation,
misappropriation of funds or property of Bankshares or its Subsidiaries or a
Subsidiary’s depositors or borrowers, securing or attempting to secure
personally any profit in connection with any transaction entered into on behalf
of Bankshares or its Subsidiaries to the prejudice of Bankshares or its
Subsidiaries;

(iv) Conduct by Executive which results in Executive’s suspension and/or
temporary prohibition or removal and/or permanent prohibition from participation
in the conduct of the affairs of Bankshares or a Subsidiary pursuant to the
rules and regulations of the primary federal or state banking agency for
Bankshares or the Subsidiary or any other federal or state banking agency having
regulatory jurisdiction over Bankshares or the Subsidiary;

 

9



--------------------------------------------------------------------------------

(v) Conviction of Executive of a felony or any misdemeanor involving moral
turpitude;

(vi) Willful violation of any code of conduct or standards of ethics applicable
to employees of Bankshares that results in material and demonstrable damage to
the business or reputation of Bankshares; or

(vii) The issuance of a permanent injunction or similar remedy against Executive
preventing Executive from executing or performing all or part of this Agreement.

Executive shall not be terminated for cause unless and until (x) there shall
have been delivered to Executive a notice of termination from Bankshares (after
reasonable notice to Executive and an opportunity for Executive, together with
Executive’s counsel, to be heard before Bankshares’ Board of Directors)
accompanied by a resolution duly adopted by a majority of the directors (other
than Executive) of Bankshares then in office, finding that, in the good faith
opinion of such directors, cause (as set forth above in this Section 9(d))
exists and specifying the particulars thereof in detail, and (y) Executive shall
have failed to cure any such cause within thirty (30) days after Executive’s
receipt of the notice of termination. Nothing in such notice or such resolution
or specifications shall be used by Executive as grounds for any claim
(A) against any director who acts in good faith in connection therewith or
(B) against Bankshares unless one or more of the directors voting for such
resolution has acted in bad faith in connection therewith (but nothing herein
shall preclude Executive from contesting any allegation or finding that cause
existed or from pursuing any available remedy against Bankshares for breach of
this Agreement).

If Executive’s employment is terminated for cause or Bankshares has cause for
termination and Executive voluntarily resigns, Executive shall not be entitled
to any further compensation or benefits under this Agreement other than payment
for accrued and unused vacation and sick leave. Moreover, nothing in this
Section 9 is intended to have any effect on any rights that are vested.

Notwithstanding anything herein to the contrary, except as “willful” may be
otherwise defined by the rules and regulations of the primary federal or state
banking agency for each such Subsidiary or any other federal or state banking
agency having regulatory jurisdiction over each such Subsidiary, (x) no act or
failure to act on Executive’s part shall be considered “willful” unless done, or
omitted to be done, by Executive in bad faith and without reasonable belief that
Executive’s action or omission was in the best interest of Bankshares and/or
each bank Subsidiary for which Executive performs services, and (y) no failure
to act on Executive’s part shall be considered “willful” if such failure is a
result of a condition of disability within the meaning of Section 9(a) of this
Agreement.

 

10



--------------------------------------------------------------------------------

(e) Termination Without Cause: The Board of Directors of Bankshares may, in its
sole discretion, terminate Executive’s employment under this Agreement without
cause at any time in any lawful manner on not less than thirty (30) days written
notice to Executive. In the event of such termination: (i) Executive shall be
paid accrued and unused vacation and sick leave as of the date of termination,
(ii) Executive shall continue to be paid, during the remainder of the Term that
follows such termination, the Base Salary that Executive is entitled to receive
as of the date Executive is terminated without cause, and (iii) Executive shall
be entitled to Health Coverage Continuation. Bankshares’ payment of such salary
described in this Section 9(e) shall be contingent upon Executive executing and
delivering Bankshares’ standard form Release Agreement within thirty (30) days
after the date of such termination, not revoking the Release Agreement and
complying with the terms of the Release Agreement. Nothing in this Section shall
affect Executive’s rights to receive any benefit which has been earned but not
paid with respect to Executive’s performance prior to the date of such
termination. The salary and Health Coverage Continuation described in this
Section 9(e) will be due Executive regardless of any subsequent employment
attained by Executive which is not in violation of this Agreement or the Release
Agreement.

Notwithstanding the foregoing provisions of this Section 9(e), Bankshares shall
not terminate Executive’s employment without cause (nor shall any decision
previously made to terminate Executive’s employment without cause be effective)
during any period of time when Bankshares has knowledge that any person, entity
or concern, whether acting independently, as part of a group or in concert with
any other person, entity or concern, has taken steps reasonably calculated to
effect a Change of Control of Bankshares until, in the opinion of the Board of
Directors of Bankshares, such person, entity or concern has abandoned or
terminated such efforts to effect a Change of Control. Any good faith
determination by the Board of Directors of Bankshares that any such person,
concern or entity has abandoned or terminated such efforts to effect a Change of
Control shall be conclusive and binding on Executive. Such determination shall
be promptly communicated to Executive in writing by the Secretary of Bankshares.

(f) Resignation For Good Reason:

(i) Executive may resign for good reason upon the occurrence of any of the
following conditions:

(a) Without Executive’s express written consent, Bankshares requires Executive
to render services other than as chief executive officer of the parent company
and its principal operating subsidiary;

(b) A reduction by Bankshares of Executive’s Base Salary or a reduction by
Bankshares of Executive’s annual incentive bonus opportunities under Section 5
above or his restricted stock award under Section 6 above;

(c) Any material breach of this Agreement by Bankshares; or

 

11



--------------------------------------------------------------------------------

(d) A Change of Control.

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting good
reason.

(ii) Resignation for good reason shall be effected by delivering to Bankshares,
within twelve (12) months after the occurrence of one of the conditions
described above, a written notice specifying a date for termination of
employment which is not less than thirty (30) days after the date of the notice
or more than ninety (90) days after the date of the notice. The notice shall
also state that Executive is resigning for good reason as contemplated by this
Section 9(f) and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for resignation for good reason
hereunder. If within the notice period Bankshares cures or corrects any
circumstances providing a basis for resignation for good reason, Executive shall
not be entitled to resign for good reason.

(iii) If Executive resigns for good reason at any time after the date of this
Agreement (other than a resignation for good reason within twelve (12) months
after a Change of Control), then Executive shall continue to be paid, during the
remainder of the Term that follows such resignation, the Base Salary that
Executive is entitled to receive as of the date of the notice announcing
Executive’s resignation, and Executive shall be entitled to Health Continuation
Coverage; provided that nothing in this Section 9(f) shall affect Executive’s
rights to receive any benefit which has been earned but not paid with respect to
Executive’s performance prior to the date of termination. Bankshares’ payment of
such salary described in this Section 9(f) shall be contingent upon Executive
executing and delivering Bankshares’ standard form Release Agreement within
thirty (30) days after the date of such termination, not revoking the Release
Agreement and complying with the terms of the Release Agreement. The salary and
benefits described in this Section 9(f) shall be due Executive regardless of any
subsequent employment attained by Executive which is not in violation of this
Agreement or the Release Agreement.

10. CHANGE OF CONTROL: Notwithstanding the provisions of Section 9 of this
Agreement, if during the Term of this Agreement and within twelve (12) months
after a Change of Control of Bankshares, either Executive’s employment is
terminated without cause or Executive resigns for good reason, in either case,
Bankshares shall provide to Executive the following severance benefits:

(a) Bankshares shall pay to Executive, in lieu of the compensation specified in
Sections 9(e) and 9(f), severance pay (subject to any applicable payroll or
other taxes required to be withheld) equal to 2.99 times Executive’s average
annual compensation from Bankshares and its Subsidiaries includable in
Executive’s gross income for federal income tax purposes for Executive’s most
recent five (5) taxable years ending before the date on which the Change of
Control occurs. For purposes of the preceding sentence, average annual
compensation shall be determined in accordance with principles under
Section 280G of the Code. Severance pay shall be paid in cash (except to the
extent that Executive and Bankshares agree that it shall be paid in other
property) and shall be paid in one lump sum on or before Executive’s last day of
employment, subject to Section 22 of this Agreement.

 

12



--------------------------------------------------------------------------------

(b) Bankshares shall pay to Executive in a lump sum on or before Executive’s
last day of employment the amount of Executive’s accrued vacation and sick leave
determined on the basis of his Base Salary then in effect or, if greater, in
effect immediately preceding the Change of Control.

(c) Bankshares shall provide Executive with Health Coverage Continuation.

(d) If any Payment to or in respect of Executive is determined to be subject to
the Excise Tax, then Executive shall be entitled to receive an additional
Gross-Up Payment in an amount such that, after payment by Executive of all taxes
(and any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. The Accounting Firm shall make all determinations
required to be made under this Section 10, including whether and when a Gross-Up
Payment is required, the amount of any such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination (except that Executive’s
Federal and state income taxes shall be assumed to be at the maximum marginal
rates). In the event that the Accounting Firm is serving as accountant or
auditor to the individual, entity or group effecting the Change of Control,
unless otherwise agreed in writing by Executive, Bankshares shall appoint
another independent accounting firm reasonably acceptable to Executive to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by Bankshares. The Gross-Up Payment shall
be paid to Executive concurrently with any payment of any Excise Tax (and/or any
interest or penalties) by or for Executive to the Internal Revenue Service in an
amount equal to such Excise Tax payment with respect to which the Accounting
Firm opines as to the liability and amount of the Excise Tax payment after the
earlier of (x) the assertion of the liability therefor by the Internal Revenue
Service, (y) the final determination by a court of competent jurisdiction of the
liability therefor, or (z) the receipt of an opinion of Executive’s accountant
of the liability therefor. Any such opinion of the Accounting Firm or
Executive’s accountant shall be based upon the regulations under Sections 280G
and 4999 of the Code and shall be supported with substantial authority as
defined in Section 6661 of the Code and the regulations thereunder, but in any
event shall be consistent with any final determination by a court of competent
jurisdiction of the Executive’s liability therefor. If any such opinion applies
only to part of the Payments, Bankshares shall pay Executive the Gross-Up
Payment with respect to that part of the Payments covered by the opinion.
Executive agrees (unless requested otherwise by Bankshares) to use reasonable
efforts to contest in good faith any subsequent determination by the Internal
Revenue Service that Executive owes an amount of Excise Tax greater than the
amount determined above; provided, that Executive shall be entitled to
reimbursement by Bankshares of all fees and expenses reasonably incurred by
Executive in

 

13



--------------------------------------------------------------------------------

contesting such determination under this Section 10(d). In the event the
Internal Revenue Service or any court of competent jurisdiction determines that
Executive owes an amount of Excise Tax that is either greater or less than the
amount previously taken into account in the Gross-Up Payment paid under this
Section 10, Bankshares shall promptly pay to Executive, or Executive shall
promptly repay to Bankshares, as the case may be, the amount of resulting
shortfall or excess in the Gross-Up Payment. Any payment that Bankshares is
required to make to Executive pursuant to the preceding sentence shall include
an additional amount such that after payment by Executive of all of Executive’s
applicable Federal, state and local taxes on such additional amount, Executive
shall retain an amount equal to the total of Executive’s applicable Federal,
state and local taxes arising due to the later Payment. Notwithstanding anything
to the contrary in the foregoing, Executive agrees that Bankshares may, at
Bankshares’ expense, contest any determination by the Internal Revenue Service
regarding any Excise Tax assessed as a result of any payment to or in respect of
Executive, and subject to the following proviso Bankshares will not be required
to make any Gross-Up Payment to Executive until such time as the matter is
resolved by the Internal Revenue Service or by a final decision of a court of
competent jurisdiction; provided, if Bankshares contests any determination by
the Internal Revenue Service regarding the assessment of any such Excise Tax
and, prior to the resolution or final decision of such contest, Executive is
required to and does pay to the Internal Revenue Service such Excise Tax, then
Bankshares shall be required to make the corresponding Gross-Up Payment to
Executive, but such Gross-Up Payment shall be subject to repayment and shall be
repaid by Executive to the extent (i.e., in the corresponding amount) that
Bankshares prevails in its contest of the determination regarding such Excise
Tax.

(e) If Executive collects any part or all of the severance pay provided under
this Section 10 by or through a lawyer or lawyers, following a Change of Control
and a dispute with Bankshares regarding the terms of this Section 10 and any
related provision of this Agreement, Bankshares shall pay all costs of any such
collection or enforcement, including reasonable legal fees and other out of
pocket expenses incurred by the Executive, up to that point when Bankshares
offered to settle the dispute for an amount equal to the amount that Executive
is entitled to recover.

(f) The payments described in this Section 10 shall be due Executive regardless
of any subsequent employment obtained by Executive.

11. NONCOMPETITION, NONSOLICITATION AND NONDISCLOSURE:

(a) Non-Competition: Except as otherwise provided in Section 11(e) below, during
the Restricted Period, Executive shall not:

(i) Provide services to a competitor of Bankshares or the Bank if such services
are the same as or similar to the services performed by Executive for
Bankshares, the Bank or a Subsidiary other than the Bank.

 

14



--------------------------------------------------------------------------------

(ii) Provide services to a competitor of Bankshares or the Bank if these
services involve the supervision or management of employees or other agents who
provide services which are the same as or similar to the services performed by
Executive for Bankshares, the Bank or a Subsidiary other than the Bank.

(iii) Provide services to a competitor of Bankshares or the Bank if Executive’s
performance of such services would be rendered less difficult through
Executive’s use, misappropriation, or disclosure of Bankshares’, the Bank’s or
any Subsidiary other than the Bank’s confidential information, proprietary
information, or trade secret information to which Executive had access during
Executive’s employment with Bankshares, the Bank or a Subsidiary other than the
Bank.

The restrictions contained in this Section 11(a) shall only prohibit Executive
from providing services in South Hampton Roads (that is, the cities of Norfolk,
Portsmouth, Chesapeake, Virginia Beach and Suffolk, Virginia) for a business or
entity which has a location within South Hampton Roads and competes with
Bankshares or the Bank.

(b) Non-Solicitation of Employees: Except as otherwise provided in Section 11(e)
below, during the Restricted Period, Executive shall not induce or attempt to
induce any employee of Bankshares, the Bank or any Subsidiary other than the
Bank to leave such employee’s position with Bankshares, the Bank or any
Subsidiary other than the Bank to become associated with a business which
competes with Bankshares, the Bank or any Subsidiary other than the Bank.

(c) Non-Solicitation of Customers: Except as otherwise provided in Section 11(e)
below, during the Restricted Period, Executive shall not:

(i) Induce or attempt to induce any Protected Customer of Bankshares, the Bank
or any Subsidiary other than the Bank to cease transacting business with
Bankshares, the Bank or any Subsidiary other than the Bank.

(ii) Induce or attempt to induce any Protected Customer of Bankshares, the Bank
or any Subsidiary other than the Bank to transfer any part of such Protected
Customer’s business from Bankshares, the Bank or any Subsidiary other than the
Bank to a competing depository institution.

(d) Non-Disclosure: During the Restricted Period and for twelve (12) months
after the end of the Restricted Period, Executive shall hold in a fiduciary
capacity for the benefit of Bankshares and its Subsidiaries all secret or
confidential information, knowledge or data relating to Bankshares, the Bank and
Subsidiaries other than the Bank and their respective businesses, which shall
have been obtained by Executive during Executive’s employment by Bankshares, the
Bank and any Subsidiary other than the Bank and which shall not be or become
public knowledge (other than by acts by Executive or representatives of
Executive in violation of this Agreement). During the Restricted Period and for
twelve (12) months after the end of the Restricted Period, Executive shall not,
without the prior written consent of as applicable, Bankshares, the Bank and
such other Subsidiary or as may

 

15



--------------------------------------------------------------------------------

otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than Bankshares, the Bank and
such other Subsidiary and those designated by them. After the end of the
Restricted Period, the existence and identity of the customers and employees of
Bankshares, the Bank, and any Subsidiaries other than the Bank shall not
constitute secret or confidential information, knowledge or data.

(e)(i) The provisions contained in Sections 11(a)-(c) shall not apply and shall
have no force and effect at any time following a Change of Control. In addition,
solely and exclusively to the extent the provisions contained in Section 11(d)
relate to customer-specific information acquired by Executive prior to or during
his employment with Bankshares and its Subsidiaries, such provisions of
Section 11(d) shall not apply and shall have no force and effect at any time
following a Change of Control.

(ii) During any period in which the provisions of Sections 11(a)-(d) are
effective, those provisions shall not preclude Executive from (1) holding any
publicly traded stock provided Executive does not acquire any stock interest in
any one company in excess of one percent (1%) of the outstanding voting stock of
that company or (2) practicing law on behalf of clients who compete with
Bankshares or any Subsidiary.

(f) The parties agree that the restrictions contained in this Section 11 are
reasonable and fair. If Executive competes in violation of the terms of this
Section 11, the parties agree that Bankshares will be irreparably harmed without
an adequate remedy at law. Accordingly, Executive acknowledges that if he
breaches or threatens to breach any provision of this Section 11, Bankshares
shall be entitled to an injunction, both preliminary and permanent, restraining
Executive from such breach or threatened breach, but such injunctive relief
shall not preclude Bankshares from pursuing all other legal or equitable
remedies arising out of such a breach.

12. NOTICES: For the purposes of this Agreement, notices or other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when hand delivered to the party to whom directed or mailed by
United States certified mail, return receipt requested, postage prepaid,
addressed to such party at such party’s address last known by the party giving
such notice. Each party may, from time to time, and shall, upon request of
another party, designate an address to which notices should be sent. Notices of
change of address shall be effective only upon receipt.

13. MODIFICATION - WAIVERS - APPLICABLE LAW: No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing, signed by Executive and on behalf of Bankshares by such
officers as may be specifically designated by the Board of Directors of
Bankshares. No waiver of any breach, condition or provision of this Agreement by
any party hereto at any time shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by any party which are not
set forth expressly in this Agreement. The validity, interpretation,
construction and

 

16



--------------------------------------------------------------------------------

performance of this Agreement shall be governed by the laws of the Commonwealth
of Virginia. The parties hereby irrevocably submit to the venue of the Circuit
Court of Norfolk, Virginia for any action arising out of or relating to this
Agreement.

14. INVALIDITY - ENFORCEABILITY: The invalidity or enforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions hereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

15. SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees, and
shall be binding upon Bankshares and any successor to Bankshares. If Executive
should die while any amounts would still be payable to Executive hereunder all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee or other designee
or, if there is no such designee, to Executive’s estate.

16. ATTORNEY’S FEES: Subject to Section 10(e), in the event that either party
incurs costs and fees, including attorney’s fees, in enforcing its rights under
this Agreement, the party substantially prevailing in such suit or action
including any appeal shall be entitled to recover from the other all such costs
and reasonable attorney’s fees.

17. COMPLIANCE WITH FEDERAL STATUTES AND REGULATIONS:

(a) If Executive is suspended and/or temporarily prohibited from participating
in the conduct of the affairs of Bankshares or any Subsidiary by a notice served
under Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(3) and (g)(1)), Bankshares’ obligations to Executive under this
Agreement pertaining to the applicable bank Subsidiary shall be suspended as of
the date of service of any such notice unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, Bankshares may in its discretion
(i) pay Executive all or part of the compensation withheld while its obligations
under this Agreement were suspended, and (ii) reinstate (in whole or in part)
any of its obligations which were suspended.

(b) If Executive is removed and/or permanently prohibited from participating in
the conduct of a bank Subsidiary’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(4) or (g)(1)), all obligations of Bankshares under this
Agreement pertaining to the applicable bank Subsidiary shall terminate as of the
effective date of the order, but vested rights of the parties hereto shall not
be affected.

 

17



--------------------------------------------------------------------------------

(c) If a bank Subsidiary is in default (as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act 12 U.S.C. Section 1813(x)(1)), all obligations
under this Agreement shall terminate as of the date of default, but vested
rights of the parties hereto shall not be affected.

(d) All obligations under this Agreement pertaining to a bank Subsidiary shall
be terminated, except to the extent that it is determined that continuation of
the contract is necessary to the continued operation of the applicable
Subsidiary (i) by the appropriate federal banking agency, at the time the
Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of the applicable Subsidiary under the authority
contained in Section 13(c) of the Federal Deposit Insurance Act (18 U.S.C.
Section 1823(c)); or (ii) by the appropriate federal banking agency, at the time
such agency approves a supervisory merger to resolve problems related to
operation of the applicable Subsidiary or when the applicable Subsidiary is
determined by such agency to be in an unsafe or unsound condition; but vested
rights of the parties hereto shall not be affected.

18. COMPLIANCE WITH VIRGINIA CODE SECTION 6.2-862: For so long as Executive
serves as a director of Bankshares, Executive shall continue to own the number
of shares of Bankshares common stock as are necessary to comply with Virginia
Code Section 6.2-862.

19. HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision hereof.

20. LEGAL CONFLICT: In the event of any conflict between any of the provisions
of this Agreement and the provisions of any applicable statutes or regulations,
as such statutes or regulations are in effect as of the date of this Agreement,
the provisions of such statutes or regulations in effect as of the date of this
Agreement shall control.

21. CONSTRUCTION: This Agreement shall not be construed more strictly against
one party than the other by virtue of the fact that it may have been prepared by
counsel for one of the parties, it being recognized that each party has been
represented by counsel and has contributed substantially and materially to the
preparation of this Agreement.

22. INTERNAL REVENUE CODE SECTION 409A/CONTINUATION OF BENEFITS/REIMBURSEMENTS:
This Agreement is intended to and shall comply with Internal Revenue Code
Section 409A. All references to a termination of employment and separation from
service shall mean and be administered to comply with the definition of
“separation from service” in Code Section 409A.

 

18



--------------------------------------------------------------------------------

All reimbursements provided under this Agreement shall comply with Code
Section 409A and shall be subject to the following requirements:

(a) The amount of expenses eligible for reimbursement during Executive’s taxable
year may not affect the expenses eligible for reimbursement to be provided in
another taxable year, and

(b) The reimbursement of an eligible expense must be made by December 31
following the taxable year in which the expense was incurred.

The right to reimbursement is not subject to liquidation or exchange for another
benefit.

To the extent that any amount payable under this Agreement constitutes “deferred
compensation” under Code Section 409A (and is not otherwise excepted from Code
Section 409A coverage by virtue of being considered “separation pay” or a “short
term deferral” or otherwise) and is payable to Executive based upon a separation
from service (other than death or “disability” as defined under Code
Section 409A), such amount shall not be paid until the first day following the
six-month anniversary of Executive’s separation from service.

Any right to a series of installment payments shall be treated as a right to a
series of separate payments for purposes of Code Section 409A.

Payment of any unused vacation or sick leave, unless expressly provided
otherwise herein, shall be made in a single lump sum within 30 days of
separation from service.

23. RECOVERY OF INCENTIVE COMPENSATION: Any cash or other compensation received
by Executive under this Agreement that constitutes incentive-based compensation
may be subject to recovery by Bankshares under any compensation recovery,
recoupment or clawback policy that Bankshares may adopt from time to time,
including, without limitation, any policy that Bankshares may be required to
adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the U.S. Securities and Exchange
Commission promulgated thereunder or the requirements of any national securities
exchange on which Bankshares stock may be listed. Executive shall promptly
return any such incentive-based compensation that Bankshares determines it is
required to recover from Executive under any such policy.

[Remainder of page intentionally left blank – signature pages follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

EXECUTIVE

/s/ Michael S. Ives

Michael S. Ives HERITAGE BANKSHARES, INC. By:  

/s/ Peter M. Meredith, Jr.

  Chairman of the Board HERITAGE BANK By:  

/s/ Peter M. Meredith, Jr.

  Chairman of the Board